CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?672247841081632-...




                                                  1:20-cv-04515-SCJ
                                             3M Company v. Addian, Inc. et al
                                                Honorable Steve C. Jones

                                         Minute Sheet for proceedings held on 12/01/2020.


              TIME COURT COMMENCED: 10:00 A.M.
              TIME COURT CONCLUDED: 10:40 A.M.                    COURT REPORTER: David Ritchie
              TIME IN COURT: 00:40                                DEPUTY CLERK: Pamela Wright
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                John Bowler representing Addian, Inc.
         PRESENT:                   Christopher Galanek representing Qanex, Inc.
                                    Vernon Hill representing 3M Company James
                                    Manuel representing 3M Company


                                    Damon Whitaker representing Qanex, Inc.
         PROCEEDING
                                    Motion Hearing(Motion Hearing Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:               Court convened a previously scheduled preliminary injunction hearing via
                                    Zoom. Counsel for Plaintiff requested that PI hearing be continued, the
                                    TRO extended, and the parties be permitted to engage in limited expedited
                                    discovery. Order to follow.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                             12/1/2020, 1:25 PM
